Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 12 November 2021 in response to the Non-Final Rejection mailed on 24 August 2021 has been considered.  Claim(s) 1-10 and 21-32 is/are pending.  Claim(s) 11-20 has/have been canceled.  Claim(s) 1-10 and 21-32 has/have been examined in this action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7 and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,845,633 B2 to Wang et al.

Regarding claim 1, Wang et al. disclose a mullion (14, 16) for a frame (Fig.1) for an opening comprising: a core assembly (160, Fig.5D) comprising, a longitudinally extending core (172, Fig.8) and at least one end block (174), a first surface of the at least one end block abutting an end of the longitudinally extending core (176, 178) to result in the core assembly having a radial surface extending radially about the core assembly (perimeter surface of 160); and a longitudinally extending outer sheath (140, Fig.5C), the longitudinally extending outer sheath enveloping the radial surface of the core assembly (Fig.5E), an inner surface of the longitudinally extending outer sheath 
The recitation “co-extruded onto the core assembly” is a product by process limitation, and therefore, determination of patentability is based on the product itself.  See MPEP 2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985).
Regarding claim 2, wherein the longitudinally extending core is further comprised of a longitudinally extending web (162) having a first longitudinally extending edge (top edge of 162) that abuts a first longitudinally extending surface (lower surface of 164, Fig.5D) of a longitudinally extending flange (164).  
Regarding claim 3, wherein the longitudinally extending outer sheath further comprises: a longitudinally extending flange section (102) extending laterally between a first longitudinal edge and a second longitudinal edge (left and right of 102, Fig.5A and 5C), the longitudinally extending flange section partially enveloping a radial surface of the longitudinally extending flange of the longitudinally extending core (Fig.5E);  16a longitudinally extending web section (104, Fig.5B and 5C), the web section abutting the longitudinally extending flange section in a T-shaped cross-sectional arrangement (Fig.5C), the longitudinally extending web section partially enveloping a radial surface of the longitudinally extending web (Fig.5E) of the longitudinally extending core.  
Regarding claim 4, wherein the longitudinally extending flange section further comprising a first projecting flange (118 on left) that projects from the first longitudinal edge and a second projecting flange (118 on right) that projects from the second longitudinal edge, the first projecting flange and the second projecting flange oriented parallel to the longitudinally extending web section (Fig.5E), the first projecting flange defining a first groove (144) between the first projecting flange and a first outer surface of the longitudinally extending web section (Fig.5C and 5E), the second projecting flange and the second projecting flange defining a second groove (144)               between the second projecting flange and a second outer surface of the longitudinally extending web section.  
Regarding claim 5, wherein at least one of the first outer surface and the second outer surface further comprises a longitudinally extending shoulder (170), the longitudinally extending shoulder located from at least one of a longitudinally extending distal edge of the first projecting flange and longitudinally extending distal edge of the second projecting flange (Fig.5E).  
Regarding claim 6, wherein the end block further comprises a mounting plate (176,178), the mounting plate adapted to mechanically secure the end block to the core.  
Regarding claim 7, wherein the end block further comprises at least one upwardly projecting securing element (176, 178), the at least one upwardly projecting securing element embedded in a first end of the longitudinally extending core and securing the end block to the longitudinally extending core (Fig.8).  
Regarding claim 21, Wang et al. disclose a frame for an opening, the frame (Fig.1) comprising: at least one mullion (14, 16), the at least one mullion comprising: a core assembly (160) comprising, a longitudinally extending core (172) and at least one end block (174), a first surface (176, 178) of the at least one end block abutting an end (176, 178) of the longitudinally extending core to result in the core assembly having a radial surface (outer surface of 160) extending radially about the core assembly; and a longitudinally extending outer sheath (140), the longitudinally extending outer sheath enveloping the radial surface of the core assembly (Fig.5E), an inner surface of the longitudinally extending outer sheath bonded to the radial surface of the core assembly in a continuous manner (Column 8, line 65 - Column 9, line 2); at least one side jamb member (8, 10) longitudinally extending between a first end and a second end (top and bottom of 8 and 10); a header jamb member (14) horizontally extending between a first end and a second end (left and right of 14); and a sill member (12) horizontally extending between a first end and a second end (left and right ends of 12), wherein the at least one mullion and the at least one side jamb member longitudinally extend between a lower surface of the header jamb member and an upper surface of the sill member (Fig.1), a lower surface of the end block abutting the upper surface of the sill member (Fig.1), a second end of the core abutting the lower surface of the header jamb member (Fig.1).  
The recitation “co-extruded onto the core assembly” is a product by process limitation, and therefore, determination of patentability is based on the product itself.  See MPEP 2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of 
Regarding claim 22, wherein the longitudinally extending core is further comprised of a longitudinally extending web (162) having a first longitudinally extending edge (top edge of 162) that abuts a first longitudinally extending surface (lower surface of 164) of a longitudinally extending flange (164).  
Regarding claim 23, wherein the longitudinally extending outer sheath further comprises: a longitudinally extending flange section (102) extending laterally between a first longitudinal edge and a second longitudinal edge (left and right of 102, Fig.5A and 5C), the longitudinally extending flange section partially enveloping a radial surface of the longitudinally extending flange of the longitudinally extending core (Fig.5E);  16a longitudinally extending web section (104, Fig.5B and 5C), the web section abutting the longitudinally extending flange section in a T-shaped cross-sectional arrangement (Fig.5C), the longitudinally extending web section partially enveloping a radial surface of the longitudinally extending web (Fig.5E) of the longitudinally extending core.  
Regarding claim 24, wherein the longitudinally extending flange section further comprising a first projecting flange (118 on left) that projects from the first longitudinal edge and a second projecting flange (118 on right) that projects from the second longitudinal edge, the first projecting flange and the second projecting flange oriented parallel to the longitudinally extending web section (Fig.5E), the first projecting flange defining a first groove (144) between the first projecting flange and a first outer surface of the longitudinally extending web section (Fig.5C and 5E), the second projecting 
Regarding claim 25, wherein at least one of the first outer surface and the second outer surface further comprises a longitudinally extending shoulder (170), the longitudinally extending shoulder located from at least one of a longitudinally extending distal edge of the first projecting flange and longitudinally extending distal edge of the second projecting flange (Fig.5E).  
Regarding claim 26, wherein the end block further comprises a mounting plate (176,178), the mounting plate adapted to mechanically secure the end block to the core.  
Regarding claim 27, wherein the end block further comprises at least one upwardly projecting securing element (176, 178), the at least one upwardly projecting securing element embedded in a first end of the longitudinally extending core and securing the end block to the longitudinally extending core (Fig.8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,845,633 B2 to Wang et al. in view of US 2004/0128925 A1 to Massey.

Regarding claims 8 and 28, Wang et al. discloses what appears to be a mullion lower surface meshed with the different heights of a sill (Fig.1) but do not specifically disclose wherein the end block further comprises at least one downwardly projecting securing element. 
Massey discloses wherein the end block further comprises at least one downwardly projecting securing element (78, Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of an invention to have provided a downwardly extending securing element in the lower portion of the block so to enable the block to mesh with the sill such that the mullion engages all portions of the surface so to form a structurally sound frame which prevents the mullion from being easily removed from the frame structure.
Regarding claims 9 and 29, Wang et al. discloses what appears to be a mullion lower surface meshed with the different heights of a sill (Fig.1) but do not specifically disclose wherein a first end of the longitudinally extending outer sheath further 
Massey discloses wherein a first end of the longitudinally extending mullion further comprises a notch (80), the notch located adjacent to a longitudinally extending edge of the longitudinally extending mullion (80, Fig.4).  
The sheath of Wang et al. extends from top to bottom therefore; the notch would also be formed in the sheath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of an invention to have provided a notch in the lower portion of the block and sheath so to enable the block and sheath forming the mullion to mesh with the sill such that the mullion engages all portions of the surface so to form a structurally sound frame which prevents the mullion from being easily removed from the frame structure.
Regarding claims 10 and 30, Wang et al. discloses what appears to be a mullion lower surface meshed with the different heights of a sill (Fig.1) but do not specifically disclose wherein a first end of the longitudinally extending outer sheath further comprises at least one upwardly extending slot, the at least one upwardly extending slot extending upwardly from the first end of the longitudinally extending outer sheath.  
Massey discloses wherein a first end of the longitudinally extending mullion further comprises at least one upwardly extending slot (82, Fig.4), the at least one upwardly extending slot extending upwardly from the first end of the longitudinally extending mullion.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of an invention to have provided a slot in the lower portion of the block and sheathing so to enable the block and sheathing forming the mullion to mesh with the sill such that the mullion engages all portions of the surface so to form a structurally sound frame which prevents the mullion from being easily removed from the frame structure.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,845,633 B2 to Wang et al. in view of US 2005/0257455 A1 to Fagan.

Regarding claim 31, Wang et al. disclose a method for manufacturing a frame component, the method comprising the steps of:  23mechanically securing at least one end (172) of a longitudinally extending core (160) to an upper surface of at least one end block (174) to result in a core assembly having a radial surface (outer surface of 10) extending radially about the core assembly; and extruding a longitudinally extending outer sheath (Column 4, lines 34-42) about the core assembly, the longitudinally extending outer sheath enveloping the radial surface of the core assembly (Fig.5E), an inner surface of the longitudinally extending outer sheath bonded to the radial surface of the core assembly in a continuous manner (Column 8, line 65 - Column 9, line 2). 
Wang discloses the step of extruding, but does not disclose the step of co-extruding the outer sheath about the core assembly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have co-extruded the outer sheath of Wang et al. onto the core assembly as taught by Fagan so to provide a finished product without the addition manufacturing step post extrusion. Co-extruding sheathing elements onto structural elements is notoriously well known in the art. Further, although adhesives and glues do in fact secure one structural member to another, a co-extrusion will have a stronger bond, and therefore will provide a stronger structural product which better resists damage from the atmosphere.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,845,633 B2 to Wang et al. in view of  US 2005/0257455 A1 to Fagan further in view of US 2004/0128925 A1 to Massey.

Regarding claim 32, Wang et al. disclose what appears to be a mullion lower surface meshed with the different heights of a sill (Fig.1) but do not specifically disclose further comprising the step of: Cutting at least one of a notch and at least one slot in at least one end of the frame component.
Massey discloses wherein a first end of the longitudinally extending mullion further comprises cutting at least one notch (80, Fig.4) and at least one upwardly extending slot (82, Fig.4) in at least one end of the frame component.
.

Response to Arguments
Applicant's arguments regarding claims 1-10 and 21-30, filed 12 November 2021, have been fully considered but they are not persuasive. 
Applicant argues that Wang does not disclose an outer sheath, which is co-extruded onto the core assembly of the frame. This limitation was added by amendment, but further, the limitation is considered a product by process recitation as noted in the rejection above. Therefore, since a claim is examined based on the final product and not the process of making the final product, Wang meets the limitations of the claim.
Applicant further argues that Wang does not disclose the inner surface of the sheath bonded to the radial surface of the core in a continuous manner. This is not found to be persuasive. As described in Wang, “stop component 102, support component 104, and T-shaped reinforcement member 160 may be securely joined by tight mechanical fittings in combination with…glue or other suitable adhesives may optionally be applied along the interfaces”. It is shown clearly in figure 5E that the radial surfaces of 160 are all contacted by the inner surfaces of 102 and 104, and therefore if 
Applicant’s arguments with respect to claim(s) 31 and 32 have been considered but are moot because the new ground of rejection relies on a new reference applied in the rejection for the teaching or matter specifically challenged in the argument since the claims were amended.
Applicant argues that Wang does not disclose extruding the sheath about the core assembly or wherein the sheath is extruded directly on to and about the core assembly. The claim as previously recited did not require the sheath to be extruded “directly” onto the core assembly. Wang et al. discloses a sheath being formed from an extrusion process. The extruded sheath is then provided around and on the core assembly. It is not argued that Wang discloses co-extruding, but it is noted as recited above that co-extruding is not a novel process within the art, especially in the structural framing area.
Applicant further argues that Wang does not disclose an end block comprising at least one upwardly projecting securing element embedded in the first end of the core. This is not found to be persuasive. Wang clearly teaches an end block of the framing element being member 174 in Figure 8. Wang also clearly discloses the end block having upwardly projecting fingers or teeth, the teeth being meshed into teeth of the core assembly (172). One of the meshed teeth of the end block is therefore embedded within the end surface of the core member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635